PER CURIAM
Defendant was convicted of eight counts of first-degree sexual abuse, ORS 163.427. The trial court sentenced defendant to consecutive 75-month sentences under ORS 137.700 (Measure 11). On appeal, defendant contends that the trial court erred in imposing Measure 11 sentences based on its own factual finding that his offenses occurred after the effective date of Measure 11. The state concedes that the trial court erred in that regard and that the case must be remanded for resentencing. Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004); Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000). We agree and accept the state’s concession.
Remanded for resentencing; otherwise affirmed.